MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      Jul 16 2018, 8:38 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              July 16, 2018
Parent-Child Relationship of                              Court of Appeals Case No.
M.A. (Minor Child) and F.R.                               18A-JT-459
(Father)                                                  Appeal from the Vanderburgh
F.R. (Father),                                            Superior Court
                                                          The Honorable Brett J. Niemeier,
Appellant-Respondent,
                                                          Judge
        v.                                                The Honorable Renee A.
                                                          Ferguson, Magistrate
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 82D04-1704-JT-687
Appellee-Petitioner



Vaidik, Chief Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018                           Page 1 of 13
                                           Case Summary
[1]   F.R. (“Father”) appeals the termination of his parental rights to his son, arguing

      that the trial court should have granted his motion to continue the termination

      hearing in order to allow his federal criminal case to be resolved. Because there

      appears to be no imminent end in sight for Father’s criminal troubles, the trial

      court did not abuse its discretion in denying his motion to continue. We

      therefore affirm.



                             Facts and Procedural History
[2]   The facts that follow are taken primarily from the trial court’s findings of fact,

      none of which Father challenges on appeal. M.A. (“Child”) was born in

      December 2010 to J.A. (“Mother”) and Father. Father was incarcerated at the

      time of Child’s birth and has been incarcerated for “the majority of the time

      since.” Appellant’s App. Vol. II p. 17. Mother brought Child to jail to visit

      Father shortly after Child’s birth. After a small number of these jail visits,

      Father did not see Child again for “approximately five years.” Id.


[3]   In August 2014, while Father was in prison for burglary, attempted robbery,

      and criminal confinement,1 the Indiana Department of Child Services (DCS)

      received a report of abuse and/or neglect alleging that Mother used illegal




      1
       Father was charged with these crimes in August 2010 and was sentenced to fifteen years in July 2011. See
      82C01-1008-FA-943.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018                   Page 2 of 13
      substances while Child was in her care. Mother admitted using

      methamphetamine. Child was removed from Mother on August 7 and placed

      with his maternal grandparents. A few days later, DCS filed a petition alleging

      that Child was a child in need of services (CHINS). Child was adjudicated a

      CHINS in October, and a dispositional decree was entered as to Mother in

      December. About ten months later, in October 2015, DCS filed a petition to

      terminate Mother’s parental rights.2


[4]   In December 2015, it was determined that Father had not received notice of the

      CHINS proceedings because of his incarceration. See id. at 5. Accordingly, an

      initial hearing on the CHINS petition was scheduled for Father for February

      2016. Father, who was still in prison, appeared by telephone. Father did not

      object to the CHINS finding; however, he told the trial court that he was going

      to be released from prison soon and wanted to participate in services. The court

      set the dispositional hearing for March 29, after Father’s release. In the

      meantime, the court ordered Child to remain with his maternal grandparents

      and Father to contact DCS upon his release from prison.


[5]   Father was released from prison on March 9 and placed on parole with a

      “maximum release [of] 2025.” Tr. p. 88; Ex. 9. At the dispositional hearing,

      the trial court ordered Father to participate in Father Engagement Services,

      attend visits with Child (starting with therapeutic visits and then progressing




      2
          Mother’s parental rights to Child were terminated in a separate cause number.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018        Page 3 of 13
      from supervised to unsupervised visits), secure and maintain stable and

      appropriate housing, remain drug and alcohol free, and obey the law.


[6]   Initially, Father was very successful. He completed Father Engagement, and in

      the fall of 2016 he obtained his own housing. In the spring of 2017, Father was

      bonding with Child and had progressed from supervised visits to monitored

      visits. In March 2017—one year after Father was released from prison—“the

      family case manager was very close to recommending a trial home visit so that

      the child could be placed with Father” when he was arrested in two separate

      incidents. Appellant’s App. Vol. II p. 18.


[7]   That is, on March 3, 2017, Father drove his car into a gasoline pump at a gas

      station in Vanderburgh County. When police officers arrived, the car was still

      in drive and Father was passed out in the driver’s seat. After putting the car in

      park, officers saw a glass pipe and brown bag next to Father in the car. Residue

      on the pipe field-tested positive for marijuana, and methamphetamine and pills

      were found in the car. After being roused, Father was very lethargic and

      disoriented for quite some time. The State charged Father with Level 2 felony

      dealing in methamphetamine and Level 3 felony possession of

      methamphetamine under Cause No. 82C01-1703-F2-1261 (“Cause No. 1261”).

      The State also alleged that Father was a habitual offender. Father was released

      on bond.


[8]   Ten days after driving into the gas pump, on March 13, a car in which Father

      was a passenger was pulled over. Father was found to be in possession of


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 4 of 13
       handguns and drugs. The State charged him with Level 3 felony dealing in

       methamphetamine and Level 4 felony unlawful possession of a firearm by a

       serious violent felon in Cause No. 82C01-1703-F3-1448 (“Cause No. 1448”).

       The State also alleged that Father was a habitual offender.


[9]    The next month, DCS filed a petition to terminate Father’s parental rights.

       Child was six years old at the time and had been living with his maternal

       grandparents since he was removed from Mother in August 2014. The plan

       was for Child’s maternal grandparents to adopt him.3


[10]   In June 2017, a federal grand jury in the Southern District of Indiana returned

       an indictment charging Father with being a felon in possession of a firearm in

       connection with the March 13 incident. No. 3:17-cr-29-RLY-MPB (S.D. Ind.

       June 29, 2017).


[11]   In July 2017, the State filed motions to dismiss the charges in Cause Nos. 1261

       and 1448. In Cause No. 1261, the State alleged that because “Defendant has

       been federally indicted on facts unrelated to this case and is unlikely to be

       available for prosecution in this case in a timely manner,” it would be “more

       judicially efficient to dismiss this case at the present time.” Cause No. 82C01-

       1703-F2-1261 (July 12, 2017). In Cause No. 1448, the State requested dismissal

       because “Defendant has been federally indicted on the facts of this cause.”



       3
        Mother’s parental rights to her other children (Child’s half-siblings) were also terminated, and maternal
       grandparents have adopted them.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018                      Page 5 of 13
       Cause No. 82C01-F3-1448 (July 6, 2017). The State asked that both dismissals

       be without prejudice, leaving open the possibility of the charges being re-filed.

       The court granted both of the State’s motions to dismiss.


[12]   A fact-finding hearing was held in Father’s termination case in November 2017.

       Father appeared by telephone. At the beginning of the hearing, Father’s

       attorney asked for a continuance because there was a “date certain now set for

       his jury trial [in federal court]. Set for February 20, 2018.” Tr. p. 18. Father’s

       attorney also noted that a motion to suppress had been filed and “all that

       remains is for the Court to make its decision, which will be due momentarily.”

       Id. at 19. Father’s attorney therefore asked for a continuance “at least until that

       February date . . . .” Id. In the alternative, Father’s attorney asked the trial

       court to “keep the record open for the single and sole purpose of allowing

       [Father] to present an updated copy of the criminal docket sheet so that if there

       is a significant finding or development in the case,” the court could consider

       that in determining whether to terminate Father’s parental rights. Id. DCS

       objected, arguing that Child’s need for permanency outweighed Father’s need

       for additional time and that Father’s federal charge was “just one in a line of

       criminal charges that reflect Father’s pattern of behavior.” Id. at 20. The court

       denied the motion to continue as well as Father’s request to keep the record

       open until February, and the fact-finding hearing was held as scheduled.


[13]   Father’s parole officer testified that Father was still on parole and that “[w]e

       cannot make any parole decision until . . . the Federal charge[] [is] disposed

       of.” Id. at 91. The parole officer said that even if the federal charge was

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 6 of 13
       dismissed, “just based on the evidence we have from the affidavit of probable

       cause, we find enough evidence to have him revoked to meet back with the

       Parole Board.” Id. The parole officer further testified that Father had a

       “maximum release [of] 2025” but that he couldn’t predict what the Parole

       Board would decide. Id. at 88. However, the parole officer testified that if

       Father was sent to a state facility, the “maximum would be half that time.” Id.

       at 91.


[14]   The trial court issued an order terminating Father’s parental rights in February

       2018. The court addressed Father’s pending criminal matters as follows:


                8. Father argues that because his Federal charges could be
                resolved in his favor, and because the Indiana charges have been
                dismissed, that he should be given additional time to complete
                services and be reunified with the child. However, Father’s
                parole officer confirmed that while the Indiana charges were
                dismissed without prejudice, the actions which led to those
                charges are still the basis for parole revocation allegations which
                Father will be facing if and when the Federal charges were no
                longer being pursued. If violations of parole were proven,
                Father’s release date could potentially be as far out as the year
                2025. As such, there is no definitive time frame for resolution of
                Father’s criminal matters.


                                                     *****


                10. Father additionally admits that he did not stay drug and
                alcohol free during the CHINS matter. Given Father’s long
                history of substance use and relapse even after prior court
                intervention and incarceration, it is unlikely that Father will
                remain sober after release from incarceration.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 7 of 13
               11. Father has a criminal history spanning years and multiple
               felony level crimes to which he either pled guilty or was found
               guilty. Father’s criminal history includes numerous convictions
               for crimes related to drugs and violence. Although a number of
               those occurred prior to the birth of his child, Father testified that
               he has four other children, the oldest of which is eighteen (18)
               years old, meaning that Father has shown a pattern of choosing
               drugs and crime while knowing that children are dependent on
               him for many years.


       Appellant’s App. Vol. II pp. 18-19.


[15]   Father then filed a notice of appeal. After Father and DCS filed their appellate

       briefs, the district court, on June 4, 2018, issued an order excluding the guns

       from evidence in the federal firearm-possession case on the ground that the

       search of the car in which Father was a passenger on March 13, 2017, violated

       his Fourth Amendment rights.4 No. 3:17-cr-29-RLY-MPB, 2018 WL 2561012,

       --- F. Supp. 3d --- (S.D. Ind. June 4, 2018). The United States filed a motion to

       reconsider that ruling, which the district court denied on June 29, 2018. No.

       3:17-cr-29-RLY-MPB (S.D. Ind. June 29, 2018).




       4
         Father actually filed two motions to suppress. The first one was filed in August 2017, which the district
       court denied in January 2018. Father then proceeded to trial in March 2018. Father renewed his motion to
       suppress during trial, and the district court took it under advisement and proceeded with the evidence. The
       trial ultimately ended in a mistrial, and on March 29 Father filed his second motion to suppress.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018                    Page 8 of 13
                                  Discussion and Decision
[16]   Father raises a single issue on appeal. That is, he contends that the trial court

       erred in denying his motion to continue the termination hearing so that he

       “could present a clear picture of his incarceration and release date for

       reunification.” Appellant’s Br. p. 12. Father claims that a continuance would

       have given him “the opportunity to resolve his criminal matters, be released

       from incarceration, and then have the ability to participate in services aimed at

       giving him the chance at parenthood.” Id. at 15.


[17]   Generally, the decision to grant or deny a motion to continue is within the

       sound discretion of the trial court, and we will reverse only for an abuse of

       discretion. In re J.E., 45 N.E.3d 1243, 1246 (Ind. Ct. App. 2015), trans. denied.

       An abuse of discretion occurs when the trial court’s conclusion is clearly against

       the logic and effect of the facts and circumstances before the court or the

       reasonable and probable deductions to be drawn therefrom. Id. When a

       motion to continue has been denied, an abuse of discretion will be found if the

       moving party has demonstrated good cause for granting the motion, but we will

       reverse the trial court’s decision only if the moving party can show that he was

       prejudiced by the denial. Id.


[18]   In support of his argument that the trial court erred in denying his motion to

       continue the termination hearing, Father relies heavily on this Court’s opinion

       in Rowlett v. Vanderburgh County Office of Family & Children, 841 N.E.3d 615 (Ind.

       Ct. App. 2006), trans. denied. We recently addressed Rowlett in In re A.S., No.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 9 of 13
53A01-1710-JT-2340, 2018 WL 1833504, --- N.E.3d --- (Ind. Ct. App. Apr. 18,

2018) (publication ordered May 7, 2018). In that case, we summarized Rowlett

as follows:


        In Rowlett, the father was arrested and charged with dealing in
        methamphetamine two months after his children were
        adjudicated CHINS. The father was unable to participate in
        services with the Office of Family and Children (OFC) because
        of his incarceration, but he participated in “nearly 1,100 hours of
        individual and group services” directed at reunification with his
        children. The OFC petitioned to terminate the father’s parental
        rights while he was incarcerated. At a pre-trial conference in
        January 2005, the father informed the court that he would be
        released in June 2005 and asked that the termination hearing be
        set after his release. The court denied his request and set the
        hearing for April 2005, approximately six weeks before the
        father’s release date. The father’s parental rights were
        terminated.


        The father appealed and claimed that the trial court abused its
        discretion when it denied his motion for continuance. He argued
        that he should have been given the opportunity to engage in
        reunification services and establish himself within his
        community. The OFC, on the other hand, stated that the
        children had been removed from the father for over two years
        and needed permanency. The children had been placed with
        their maternal grandmother for the duration of the CHINS and
        termination proceedings, and the OFC’s plan was for her to
        adopt the children if the father’s rights were terminated.


        This Court held that good cause for granting the father’s
        continuance existed because it would have granted him an
        opportunity to “participate in services offered by the OFC
        directed at reunifying him with his children upon his release from
        prison.” The OFC would have to wait only six weeks for the
Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 10 of 13
               father to be released. We also held that the father was prejudiced
               by the decision because the trial court assessed his ability to care
               for his children “as of the date of the hearing he sought to have
               continued.” We went on to say that termination was
               “particularly harsh where Father, while incarcerated, participated
               in numerous services and programs . . . which would be helpful
               to him in reaching his goal of reunification with his
               children.” Because the OFC’s plan was for the children to be
               adopted by the maternal grandmother and they had been in her
               care since removal, we concluded that continuation of the
               termination hearing “would have little immediate effect upon the
               children.” We ultimately concluded that the trial court abused its
               discretion in denying the father’s motion for continuance and
               that the hearing should have been reset “after Father was given a
               sufficient period following his release to demonstrate his
               willingness and ability to assume parental duties.”


       In re A.S., 2018 WL 1833504, at *3 (citations omitted).


[19]   We then applied Rowlett to the facts in A.S. and concluded that the father in

       A.S. was “situated similarly to the father in Rowlett”:


               First, like the father in Rowlett, Father was on the verge of
               significant, favorable change in his incarceration status. He was
               twenty-four days shy of graduating from Purposeful
               Incarceration, which would result in a guaranteed sentence
               modification. Second, any additional delay in the termination
               proceedings would not negatively impact A.S. Similar to the
               children in Rowlett, A.S. has been in the same foster home since
               her removal, and DCS’s plan was for her foster parents to adopt
               her if Father’s parental rights were terminated. A.S. was also
               bonded with Father and was affectionate toward him, sitting in
               his lap when he read to her and blowing him kisses and waving
               goodbye. For these reasons, we conclude that good cause existed
               at the time of Father’s motion and that the trial court should have

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 11 of 13
               continued the case at least long enough to see if Father graduated
               from Purposeful Incarceration and, if so, the extent to which [the
               court] modified his sentence.


       Id. at *4.


[20]   We find that this case is easily distinguishable from both Rowlett and A.S., as

       Father has not demonstrated that he was on the verge of a significant, favorable

       change in his incarceration status. This is so even considering that the district

       court recently granted Father’s motion to suppress the guns and then denied the

       government’s motion to reconsider that ruling. The government can appeal the

       district court’s decision. See 18 U.S.C. § 3731. And further assuming that the

       federal charge is ultimately dismissed, there is the possibility that Father will be

       re-charged, at the very least, with the offenses in Cause No. 1261, as they were

       dismissed “without prejudice.” Moreover, Father was on parole when he

       committed the March 2017 offenses, and his parole officer testified at the

       termination hearing that Father’s maximum release was 2025 and that he faced

       time in prison for violating his parole. Accordingly, we conclude that Father

       has failed to show that good cause existed at the time of his motion to continue.

       Unlike the fathers in both Rowlett and A.S., there appears to be no imminent

       end in sight for Father’s criminal troubles. The trial court therefore did not

       abuse its discretion in denying Father’s motion to continue the termination

       hearing.


[21]   Affirmed.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 12 of 13
Pyle, J., and Barnes, Sr. J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-459 | July 16, 2018   Page 13 of 13